Case 1:20-cv-02795-PGG-GWG Document 53 Filed 07/28/21: Page 1 of 3

 

Fb oN Dek \ wl Me —£ wlEnstem 7 ‘EL

Sli jbeg \ Ve ( de i

    
    

 

   

 

 

iC puck. SDN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:20-cv-02795-PGG-GWG Document 53 Filed 07/28/21: Page 2 of 3

 

  

 

  

| p\g2r
vs

 

~ ASOT SN Hy kA
46 WL SU oy ta haf

 

 

 

‘ 4

NZ “om PE YP FF
ELEM 4

 

 

a
SUMP
ol

 

 

    

} . \ L ke

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

-Case 1:20-cv-02795-PGG-GWG Document 53 Filed 07/28/21 Page 3 of 3

 

 

 
